Frankentiialer, J.
Motion has been withdrawn except as to the claim for $969.81. This sum was appropriated by the rehabilitator to reimburse the company for interest advances. At the time of this appropriation the company’s financial condition and status were such that the rehabilitator could not properly use funds derived from the owner of the property to reimburse the company for previous interest advances. The fact that the fund from which the $969.81 was withdrawn by the rehabilitator did not represent the proceeds of an assignment of rents or a net rent agreement, although it would have been material had the recoupment been made while the company was a going concern conducting its business in a normal manner (Matter of People [Lawyers Title & Guar. Co.], 265 N. Y. 20, 27, 28), is immaterial where, as here, the recoupment occurs after the company has gone into rehabilitation. The motion is, accordingly, granted to the extent that it has not been withdrawn. Settle order.